Exhibit 23.1 Webb & Company, P.A. Certified Public Accountants CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-1 Amendment No. 3 of our report dated September 24, 2010 relating to the June 30, 2010 financial statements of Real Estate Restoration and Rental, Inc. We also consent to the reference to our Firm under the caption "Experts" in the Registration Statement. /s/ Webb & Company P.A. WEBB & COMPANY, P.A. Certified Public Accountants Boynton Beach, Florida March 16, 2011 1500 Gateway Boulevard, Suite 202 • Boynton Beach, FL 33426 Telephone: (561) 752-1721 • Fax: (561) 734-8562 www.cpawebb.com
